Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021, 05/21/2021, 06/16/2021, 11/05/2021, 12/17/2021, 03/15/2022, and 04/13/2022 was filed after the mailing date of the application on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 37 and 43-46 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 43 is dependent on canceled claim 1.  The claim has been interpreted to be an independent claim. 


Claims 37 and 46 recites the limitation "the middle layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-35 and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32-35, 40 and 49 of copending Application No. 16/766214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an electrochemical stack having the same positive electrode current collector, a solid-state electrolyte, and a seal containing a liquid or gel electrolyte in the positive electrode.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner notes that claims 1, 32-35, 40 and 49 are considered generic in the restriction requirement in 16/766214 filed 08/31/2022, and therefore are eligible to be subjected to an obvious double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-36, 38, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) in view of US PGPub 2012/0085396 (Tsuda).
With respect to claims 32-34, Visco teaches a battery cell comprising a common liquid electrolyte in contact with the positive and negative electrodes of the cell and a solid electrolytes separator disposed between the electrodes to improve the battery cell safety (PP 0037).  The battery cells may form a stack (PP 0148).  The electrodes are formed on current collectors (PP 0344).  The electrode assembly is hermetically sealed around the edges (PP 0379).  The edge seal may be an epoxy seal (PP 0374).
Visco fails to teach the sealing material of the instant claim.  Tsuda teaches a sealing material formed around an electrode to seal an electrolyte (PP 0008).  The sealing material may be any sealing material such as epoxy resin or polyisobutylene resin (PP 0101).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known sealing material for the edge seal of Visco, such as polyisobutylene which is taught as a functional equivalent to epoxy in Tsuda. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  	
With respect to claim 35, the battery cell may be stored in a housing (container) (PP 0381).
With respect to claim 36, Fig 13J shows that the edge seal may have a top layer and a bottom layer.
With respect to claim 38, Tsuda teaches that the sealing material may be polyisobutylene (PP 0101), as discussed above. 
With respect to claims 50 and 51, the liquid electrolyte comprises a lithium salt such as LiPF6 (PP 0402).

Claim(s) 37 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) and US PGPub 2012/0085396 (Tsuda) as applied to claim 36 above, and further in view of US Patent 8076021 (Shimamura) and US PGPub 2016/0317305 (Pelled).
Visco and Tsuda teach the electrochemical cell as discussed above, but fail to teach a middle layer. Shimamura teaches that a seal part may an upper and lower surface part (4b1), and a second seal part (4b2) which may be located as a middle layer which enhances the sealing effect (column 9, lines 22- 62; Fig 7).  The sealing resin may be a polypropylene (column 12, lines 26-46).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the tri-layer of Shimamura for the sealing material of Visco and Tsuda to enhance the sealing effect as taught by Shimamura. 
Visco, Tsuda, and Shimamura fail to teach a middle layer having a different material than the top and bottom layers.  Pelled teaches that polymeric material such as polypropylene and PEEK may be used as layers which reinforce a laminate sealing member (PP 0040). It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of polypropylene and PEEK for the trilayer of Shimamura, in combination with Visco and Tsuda, to reinforce the sealing member. 

Claim(s) 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) in view of US PGPub 2012/0085396 (Tsuda) and further in view of US Patent 9720299 (Timmerman).
With respect to claim 39, Visco teaches a method of making the electrochemical cell comprising a cell stack having a solid-state electrolyte and a positive electrode comprising a liquid catholyte as discussed above. The method comprises provide the cell stack on a substrate (PP 0344) and applying a sealing material and sealing by compression (PP 0373). The electroactive material of the positive electrolyte is encapsulated inside the first and second solid electrolyte sheet edges (PP 0251) (forms a sealing ring, which is pressed).  
Visco fails to teach the sealing material of the instant claim.  Tsuda teaches a sealing material formed around an electrode to seal an electrolyte (PP 0008).  The sealing material may be any sealing material such as epoxy resin or polyisobutylene resin (PP 0101).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known sealing material for the edge seal of Visco, such as polyisobutylene which is taught as a functional equivalent to epoxy in Tsuda. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Visco and Tusda fail to teach the compression pressure.  Timmerman teaches a polyisobutylene deposited on the perimeter of a first electrode which is sealed at a pressure between 5 and 50 psi (column 20, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of filing to find any workable range of sealing pressure of the polyisobutylene of Tsuda, in combination with Visco, such as between 5 and 50 PSI as taught by Timmerman. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claims 40, Visco teaches that the electroactive material of the positive electrolyte is encapsulated inside the first and second solid electrolyte sheet edges (PP 0251).
With respect to claim 41, Tsuda teaches that the sealing material may be polyisobutylene (PP 0101), as discussed above. 

Claim(s) 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) in view of US PGPub 2017/0077545 (Shaffer).
With respect to claim 43, Visco teaches a method of making the electrochemical cell as discussed comprising a cell stack having a solid-state electrolyte and a positive electrode comprising a liquid catholyte as discussed above. The method comprises provide the cell stack on a substrate (PP 0344) and applying a sealing material and sealing by compression (PP 0373).  The electroactive material of the positive electrolyte is encapsulated inside the first and second solid electrolyte sheet edges (PP 0251) (forms a sealing ring, which is pressed).
Visco fails to teach the compression pressure.  Shaffer teaches an epoxy material on the end plate of an end plate, which may be reinforced at a pressure of about 5 to 30 psi (PP 0021).  It would have been obvious to one of ordinary skill in the art at the time of filing to find any workable range of sealing pressure of the epoxy of Visco, such as between 5 and 30 PSI as taught by Shaffer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 45, Visco teaches the edge protection may be coated (PP 0309).

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) and US PGPub 2012/0085396 (Tsuda) as applied to claim 32 above, and further in view of US PGPub 2004/0126650 (Kim).
Visco and Tsuda teach the electrochemical cell as discussed above, but fail to teach the width of the electrolyte is greater than the positive electrode.  Kim teaches that generally the separator is wider than the positive electrode to prevent short-circuiting (PP 0054).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a separator which is wider than the positive electrode in Visco, in combination with Tsuda, to prevent short circuiting, as taught by Kim.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) and US PGPub 2012/0085396 (Tsuda) as applied to claim 36 above, and further in view of US PGPub 2002/0068212 (Osenar).
Visco and Tsuda teach the electrochemical cell as discussed above, but fail to teach a thermoplastic olefin in combination with the edge seal.  Osenar teaches that sealants may be both thermoplastic and thermoset elastomers, the thermoplastic sealant may include thermoplastic olefin (PP 0068) and the thermoset elastomer may be an epoxy resin (PP 0069). The sealant is selected for their chemical and mechanical properties (PP 0068) such as the ability to not shrink or release more than minimal amounts of solvent into the fuel cell system (PP 0067). It would have been obvious to one of ordinary skill in the art at the time of filing to use the thermoplastic olefin of Osenar in combination with the epoxy of Visco and Tsuda in order to provide a seal which does not shrink or release more than minimal amounts of solvent into the fuel cell system.

Claim(s) 35, 36 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) in view of US PGPub 2012/0164553 (Gemba).
With respect to claims 35 and 48, Visco teaches a battery cell comprising a common liquid electrolyte in contact with the positive and negative electrodes of the cell and a solid electrolytes separator disposed between the electrodes to improve the battery cell safety (PP 0037).  The battery cells may form a stack (PP 0148).  The electrodes are formed on current collectors (PP 0344).  The electrode assembly is hermetically sealed around the edges (PP 0379).  The edge seal may be an epoxy seal (PP 0374).  The battery cell may be stored in a housing (container) (PP 0381).
Visco fails to teach the sealing material of the instant claim.  Gemba teaches common thermoplastic resins may be used for gaskets, such as epoxy resins or polypropylene resins (PP 0105).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known sealing material for the edge seal of Visco (in combination with Tsuda), such as polypropylene, which is taught as a functional equivalent to epoxy in Gemba. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to claim 36, Fig 13J shows that the edge seal may have a top layer and a bottom layer.

Claim(s) 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) in view of US PGPub 2009/0165933 (Losch) and further in view of US PGPub 2006/0186601 (Lopez).
Visco teaches a method of making the electrochemical cell comprising a cell stack having a solid-state electrolyte and a positive electrode comprising a liquid catholyte as discussed above. The method comprises provide the cell stack on a substrate (PP 0344) and applying a sealing material and sealing by compression (PP 0373). The electroactive material of the positive electrolyte is encapsulated inside the first and second solid electrolyte sheet edges (PP 0251) (forms a sealing ring, which is pressed).  
Visco fails to teach the sealing material of the instant claim.  Losch teaches sealing materials for a fuel cell (PP 0009).  Wherein the sealing material may be an epoxy resin or polyether ether ketone (PP 0029).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known sealing material for the edge seal of Visco, such as polyether ether ketone, which is taught as a functional equivalent to epoxy in Losch. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Visco and Losch fail to teach the compression pressure.  Lopez teaches that PEEK seals are capable of providing a fuel seal at a pressure up to 15,000 PSI (PP 0037).  It would have been obvious to one of ordinary skill in the art at the time of filing to find any workable range of sealing pressure of the PEEK of Losch, in combination with Visco, which would reasonably fall above 3 PSI as Lopez teaches it is capable of handling up to 15,000 PSI. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0229731 (Visco) and US PGPub 2017/0077545 (Shaffer), as applied to claim 43 above, and further in view of US PGPub 2009/0165933 (Losch).
Visco and Shaffer teach the method of making the electrochemical cell as discussed above, but fail to teach a polyether ether ketone.  Losch teaches sealing materials for a fuel cell (PP 0009).  Wherein the sealing material may be an epoxy resin or polyether ether ketone (PP 0029).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known sealing material for the edge seal of Visco, such as polyether ether ketone, which is taught as a functional equivalent to epoxy in Losch. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/          Examiner, Art Unit 1724 

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759